DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a control unit in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 13, & 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Win et al (PGPub 2020/0199657)(Win).
Regarding Claim 1, Win discloses a method of examining a tissue sample using stimulated Raman spectroscopy, comprising:
 producing a first beam of light at a first wavelength using a pump laser (Paragraph 354);
 producing a second beam of light at least a second wavelength, the second wavelength different from the first wavelength (Paragraph 354, stokes beam); 
combining the first beam of light and the second beam of light to provide a combined output (Paragraph 354); 
interrogating a tissue sample with the combined output to produce Raman scattering light (Paragraph 355), the tissue sample prepared with at least one target molecule having a targeting agent conjugated with a Raman silent dye (RSD), the targeting agent configured to bind with at least one biomarker (Paragraphs 234 & 239). The disclosure explains using phenyl-capped polyynes as dyes (applicant’s RSD) to stain a sample to separate cancer cells from normal tissue; 
detecting at least a portion of the produced Raman scattering light using at least one photodetector, the photodetector producing signals representative of the detected Raman scattering light (Paragraph 355); and 
producing immunohistological data relating to the tissue sample using the signals representative of the detected Raman scattering light (Paragraph 356). As disclosed before using the phenyl-capped polyynes to identify cancer would be producing immunohistological data. Further, immuno-imaging of α-tubulin also qualifies.
	Regarding Claim 2, Win discloses the aforementioned. Further, Win discloses wherein the step of producing immunohistological data includes determining a presence of at least one said biomarker (Paragraph 356).
	Regarding Claim 3, Win discloses the aforementioned. Further, Win discloses wherein the step of producing immunohistological data includes quantifying said at least one said at least one biomarker determined to be present (Paragraph 356). If there’s a Raman response then it would be present. 
Regarding Claim 4, Win discloses the aforementioned. Further, Win discloses wherein the at least one biomarker is an indicator of a presence of cancerous tissue (Paragraph 239). As is disclosed the dyes disclosed can be used to separate cancerous from non-cancerous cells. 
	Regarding Claim 5, Win discloses the aforementioned. Further, Win discloses  wherein the tissue sample is prepared with a plurality of different said target molecules, wherein the targeting agent of each said target molecule is different from the targeting agent of the other said targeting molecules, and each respective targeting agent is conjugated with a different said RSD, wherein each said RSD produces Raman scattering light, and each RSD produces Raman scattering light that is distinguishable from the Raman scattering light produced by the other RSDs (Paragraphs 237-239). The carbow as described meets this limitation. 
Regarding Claim 6, Win discloses the aforementioned. Further, Win discloses wherein each said RSD produces Raman scattering light in the Raman silent region, and each RSD produces Raman scattering light in the Raman silent region that is distinguishable from the Raman scattering light in the Raman silent region produced by the other RSDs (Paragraph 237).
	Regarding Claim 13, Win discloses the aforementioned. Further, Win discloses wherein the tissue sample is an ex vivo tissue sample (Paragraph 239). The disclosure explains that the live cells are extracted from the patient before being labelled.
Regarding Claim 25, Win discloses a method of examining a tissue sample using stimulated Raman spectroscopy, comprising:
preparing a tissue sample with at least one target molecule having a targeting agent conjugated with a Raman silent dye (RSD), the targeting agent configured to bind with at least one biomarker (Paragraphs 234 & 239);
 producing a first beam of light at a first wavelength using a pump laser (Paragraph 354);
producing a second beam of light at at least a second wavelength, the second wavelength different from the first wavelength (Paragraph 354); 
combining the first beam of light and the second beam of light to provide a combined output (Paragraph 354); 
interrogating the prepared tissue sample with the combined output to produce Raman scattering light (Paragraph 355); 
detecting at least a portion of the produced Raman scattering light using at least one photodetector, the photodetector producing signals representative of the detected Raman scattering light (Paragraph 355); and 
producing immunohistological data relating to the tissue sample using the signals representative of the detected Raman scattering light (Paragraph 356). As disclosed before using the phenyl-capped polyynes to identify cancer would be producing immunohistological data. Further, immuno-imaging of α-tubulin also qualifies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Win.
Regarding Claim 14, Win discloses a system for examining a tissue sample using stimulated Raman spectroscopy, comprising:
a pump laser configured to produce a first beam of light at a first wavelength (Paragraph 354); 
a Stokes beam source configured to produce a second beam of light at least a second wavelength, the second wavelength different from the first wavelength (Paragraph 354); 
a plurality of optical elements(Paragraph 354, two dichroic mirrors); 
at least one photodetector configured to detect Raman scattering light and produce signals representative of the detected Raman scattering light (Paragraph 355, large-area silicon photodiode); and 
control the pump laser, the Stokes beam source, and at least one of the plurality of optical elements to produce a combined output using the first beam of light and the second beam of light (Paragraph 354); 
cause a tissue sample prepared with at least one target molecule having a targeting agent conjugated with a Raman silent dye (RSD), the targeting agent configured to bind with at least one biomarker, to be interrogated with the combined output and produce Raman scattering light as a result of the interrogation (Paragraphs 234, 239, & 355);
 control the at least one photodetector to detect at least a portion of the Raman scattering light and produce signals representative of the detected Raman scattering light (Paragraph 355); and 
produce immunohistological data relating to the tissue sample using the signals representative of the detected Raman scattering light (Paragraph 356);
Win fails to explicitly disclose a control unit in communication with pump laser, the Stokes beam source, the at least one photodetector, the plurality of optical elements, and a non-transitory memory storing instructions to perform the above processes;
 However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Win with a control unit in communication with pump laser, the Stokes beam source, the at least one photodetector, the plurality of optical elements, and a non-transitory memory storing instructions to perform the above processes because a computer with stored programming is extremely commonplace and would offer such advantages as automating the detection and data processing of the apparatus. 

Regarding Claim 15, Win discloses the aforementioned. Further, Win discloses wherein the instructions that cause the processor to determine said immunohistological data further cause the processor to determine a presence of at least one said biomarker (Paragraph 356).
	Regarding Claim 16, Win discloses the aforementioned. Further, Win discloses wherein the instructions that cause the processor to determine said immunohistological data further cause the processor to quantify said at least one said at least one biomarker determined to be present (Paragraph 356). If there’s a Raman response then it would be present. 
Regarding Claim 17, Win discloses the aforementioned. Further, Win discloses wherein the at least one biomarker is an indicator of a presence of cancerous tissue (Paragraph 239). As is disclosed the dyes disclosed can be used to separate cancerous from non-cancerous cells. 
Regarding Claim 18, Win discloses the aforementioned. Further, Win discloses  wherein the tissue sample is prepared with a plurality of different said target molecules, wherein the targeting agent of each said target molecule is different from the targeting agent of the other said targeting molecules, and each respective targeting agent is conjugated with a different said RSD, wherein each said RSD produces Raman scattering light, and each RSD produces Raman scattering light that is distinguishable from the Raman scattering light produced by the other RSDs (Paragraphs 237-239). The carbow as described meets this limitation. 
Regarding Claim 19, Win discloses the aforementioned. Further, Win discloses wherein each said RSD produces Raman scattering light in the Raman silent region, and each RSD produces Raman scattering light in the Raman silent region that is distinguishable from the Raman scattering light in the Raman silent region produced by the other RSDs (Paragraph 237).
Claim(s) 7-9, 20, & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Win in view of Wang et al (Shao-Wei Wang, Changsheng Xia, Xiaoshuang Chen, Wei Lu, Ming Li, Haiqian Wang, Weibo Zheng, and Tao Zhang, "Concept of a high-resolution miniature spectrometer using an integrated filter array," Opt. Lett. 32, 632-634 (2007)) (Wang).
Regarding Claims 7 & 20, Win discloses the aforementioned but fails to explicitly disclose a step of filtering the produced Raman scattering light using a plurality of narrow band filters, each respective narrow band filter of the plurality of narrow band filters configured to pass a portion of the produced Raman scattering light associated with a wavenumber in the Raman silent region, and the portion passed by each respective narrow band filter is different from the portion passed by the other of the narrow band filters and is associated with a different said wavenumber in the Raman silent region;
However, Wang teaches a step of filtering the produced Raman scattering light using a plurality of narrow band filters (filter array, Fig. 2), each respective narrow band filter of the plurality of narrow band filters configured to pass a portion of the produced Raman scattering light associated with a wavenumber in the Raman silent region, and the portion passed by each respective narrow band filter is different from the portion passed by the other of the narrow band filters and is associated with a different said wavenumber in the Raman silent region (Page 633, left column, 1st paragraph, the filters are ultranarrow). Win in combination with Wang would make it obvious to center the filter array passbands around the various different wavenumbers for the dyes in the Raman silent region;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Win with a step of filtering the produced Raman scattering light using a plurality of narrow band filters, each respective narrow band filter of the plurality of narrow band filters configured to pass a portion of the produced Raman scattering light associated with a wavenumber in the Raman silent region, and the portion passed by each respective narrow band filter is different from the portion passed by the other of the narrow band filters and is associated with a different said wavenumber in the Raman silent region because this approach offers such advantages as a compact design and having no moving parts. 
Regarding Claims 8, 9, & 21, Win as modified by Wang discloses the aforementioned but fails to explicitly disclose a step of filtering the produced Raman scattering light using a controllable narrow band filter, wherein the controllable narrow band filter is sequentially operated to pass a plurality of different portions of the produced Raman scattering light, each respective portion associated with a different wavenumber in the Raman silent region; and wherein the step of detecting utilizes one photodetector, the photodetector producing signals representative of the sequentially detected Raman scattering light;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Win as modified by Wang with a step of filtering the produced Raman scattering light using a controllable narrow band filter, wherein the controllable narrow band filter is sequentially operated to pass a plurality of different portions of the produced Raman scattering light, each respective portion associated with a different wavenumber in the Raman silent region; and wherein the step of detecting utilizes one photodetector, the photodetector producing signals representative of the sequentially detected Raman scattering light because sequentially tuning a filter to the different target wavelengths is functionally equivalent to the multiple filters disclosed by Wang and would be used for such advantages as requiring less photodetectors and being able to tune to any group of wavelengths chosen instead of using multiple fixed wavelength filters. 
Claim(s) 10-12 & 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Win in view of Lee et al (Soo-Y. Lee, Donghui Zhang, David W. McCamant, et al , Theory of femtosecond stimulated Raman spectroscopy,  J. Chem. Phys. 121, 3632 (2004);  Submitted: 23 April 2004 • Accepted: 07 June 2004 • Published Online: 10 August 2004) (Lee)
Regarding Claims 10 & 22, Win discloses the aforementioned but fails to explicitly disclose wherein the step of producing a second beam of light utilizes a light source that produces a continuum of light containing light at "N" different wavelengths, where "N" is an integer equal to two or more, and the "N" different wavelengths includes the second wavelength;
However, Lee discloses wherein the step of producing a second beam of light utilizes a light source that produces a continuum of light containing light at "N" different wavelengths, where "N" is an integer equal to two or more, and the "N" different wavelengths includes the second wavelength (Page 3632, right column, last paragraph, fig. 1(a));
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Win with wherein the step of producing a second beam of light utilizes a light source that produces a continuum of light containing light at "N" different wavelengths, where "N" is an integer equal to two or more, and the "N" different wavelengths includes the second wavelength because this approach produces high-quality vibrational spectra free from background fluorescence  and permits rapid collection of high-resolution vibrational spectra on the femtosecond time scale of both ground and excited electronic state species.
Regarding Claims 11 & 23, Win as modified by Lee discloses the aforementioned but fails to explicitly disclose wherein the step of producing a second beam of light further includes controlling a light source to sequentially produce the second beam of light at "N" different wavelengths, where "N" is an integer equal to two or more, and the "N" different wavelengths includes the second wavelength;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Win as modified by Lee with wherein the step of producing a second beam of light further includes controlling a light source to sequentially produce the second beam of light at "N" different wavelengths, where "N" is an integer equal to two or more, and the "N" different wavelengths includes the second wavelength because using a tunable laser in place of a broad continuum laser is functionally equivalent and would be chosen based upon factors such as availability of parts and cost
Regarding Claims 12 & 24, Win as modified by Lee discloses the aforementioned but fails to explicitly disclose wherein the step of producing a second beam of light includes controlling a plurality of different light sources, each respective said light source configured to produce a beam of light at wavelength different from the other said plurality of different light sources, to sequentially produce the second beam of light at "N" different wavelengths, where "N" is an integer equal to two or more, and the "N" different wavelengths includes the second wavelength;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Win as modified by Lee with wherein the step of producing a second beam of light includes controlling a plurality of different light sources, each respective said light source configured to produce a beam of light at wavelength different from the other said plurality of different light sources, to sequentially produce the second beam of light at "N" different wavelengths, where "N" is an integer equal to two or more, and the "N" different wavelengths includes the second wavelength because using multiple laser to produce a broadband source is well-known and provides such advantages as being more easy to control the intensity across multiple wavelengths to have an even output. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
September 29, 2022



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886